Notice of Pre-AIA  or AIA  Status
DETAILED ACTION

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-39 and 43-49 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Specifically the claims are directed toward Certain Methods of Organizing Human Activity in the form of the fundamental practice of rules for a wagering game. Claims 1, 9, 15, 23, 29, 35, 36, 44, and 49 recite limitations directed towards displaying a game having “a plurality of dealer hands and at least one user hand for each of a plurality of users, each dealer hand being formed from respective virtual card decks that are independent from each other, wherein cards of all the user hands for all of the plurality of users have been removed from each virtual card deck before forming each dealer hand, wherein a number of the dealer hands is based on a selection of a number of dealer hands”, receiving “gameplay decisions of a user,” “deals the dealer hands, the user hand(s), and the at least one hand of the at least one other user as part of gameplay;” “based on a comparison of each user hand with each dealer hand, determines payouts for the user from the gameplay;” which in the examiner’s opinion recite abstract steps for the performance of a wagering card game where hands of cards are dealt to two or more players from two or more dealers decks and after cards are dealt player hands are 
Dependent claims 2-6, 10-14, 16-20, 24-28, 30-34, 38, and 48 recite additional elements of the abstract wagering game rules and thus do not provide additional elements which integrate the abstract idea into a practical application.
Dependent claims 7-8, and 21-22 further recite a data structure for representing a plurality of virtual shoes. However, similar to the data structure for representing virtual tables as described above this recitation is claimed in such a generic manner as to appear to be recitation of standard computer data storage which is little more than using a computer as a tool to perform the abstract idea and which generally links the judicial exception to a particular technological environment.
Dependent claim 37 recites a display device but lacking any further definition for “community display device” in the claims, in the examiner’s opinion this represents little more than instructions to display the output on a computer. Similarly claim 40 recites an “electronic poker table” however, any computer system which implements a poker game via the abstract idea could be considered an electronic poker table as claimed, and the 
Dependent claims 45-47 recite additional “display regions,” however as claimed they appear to be doing little more than generically claiming the display of particular types of data and thus, in the examiner’s opinion do not represent integration into a practical application in the same manner as the graphical user interface as described above in reference to Claim 44.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because additional elements such a “a server,” “a processor and memory,” “a client device,” network communications, as well as data structures for storing data and as well as a generic graphical user interface for displaying of different application elements represent routine and conventional computer activity well-known in the gaming arts. The courts have held that “receiving or transmitting data over a network (See OIP Techs., Inc., v. Amazon.com Inc.), performing repetitive calculations (See Bancorp Services v. Sun Life), as well as electronic recordkeeping (See Alice Corp) and storing and retrieving information in memory (See Versata Dev. Group, Inc. v. SAP Am. Inc.) represent routine and conventional computer activity that is well known in the art. Further, a graphical user interface with various display regions for various game data is likewise a routine and conventional computer activity well-known in the gaming arts (See Mitchell, US 
Dependent claims 2-6, 10-14, 16-20, 24-28, 30-34, 38, and 48 recite additional elements of the abstract wagering game rules and thus do not add significantly more than the abstract idea.
Dependent claims 7-8, and 21-22 further recite a data structure for representing a plurality of virtual shoes. However, similar to the data structure for representing virtual tables as described above this recitation is claimed in such a generic manner as to appear to be recitation of standard computer data storage. This represents routine and conventional computer activity as described above and thus fails to add significantly more than the abstract idea.
Dependent claim 37 recites a display device, but lacking any further definition for “community display device” in the claims, in the examiner’s opinion this represents little more than instructions to display the output on a computer and represents routine and conventional computer activity. Similarly claim 40 recites an “electronic poker table” however, any computer system which implements a poker game via the abstract idea could be considered an electronic poker table as claimed, and the display devices of claims 41 likewise represent recitation of generic computer hardware. Similar rationale applies to the “separate devices” as recited by claim 39 as network communication, and the touchscreen devices of claim 43, which when generically recited, is likewise 
Dependent claims 45-47 recite additional “display regions,” however as claimed they appear to be doing little more than generically claiming the display of particular types of data and thus, in the examiner’s opinion fail to add significantly more than the abstract idea in the same manner as the graphical user interface as described above in reference to Claim 44.

Response to Arguments
Applicant’s arguments filed 02/25/2021 have been considered. During consideration of the amended claims new issues and references have come to light which necessitated new grounds of rejection under 35 U.S.C. 101, including rejection of claim 36. In particular, examiner notes that the simple application of a privacy screen protector in the form of a film or foil to a generic computer display in order provide privacy is well-known in the art (See Gross and Russo as cited above). As such these generic computer elements in and of themselves fail to integrate the abstract idea into a practical application, or add significantly more than the abstract idea. Further, although applicant has added language concerning “common virtual poker tables,” in the examiner understanding of the broadest reasonable interpretation of “common virtual poker table” this element could simply be in reference to a networked poker game between a plurality of participants. And such routine and conventional network connection functionality likewise fails to add significantly more than the abstract idea.
As new grounds of rejection have been provided in this office action, this action is made Non-Final.

Conclusion                                                                                                                                                                                                                                                                                             
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARL V LARSEN whose telephone number is (571)270-3219.  The examiner can normally be reached on Monday through Friday; 10:00 am - 6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dmitry Suhol can be reached on (571) 272-4430.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 





/C.V.L/Examiner, Art Unit 3715                                                                                                                                                                                                        
/DMITRY SUHOL/Supervisory Patent Examiner, Art Unit 3715